The appellant was tried and convicted *Page 577 
of the offense of murder and his punishment was assessed at death.
We find accompanying the record an affidavit made by the sheriff of Bexar County, by whom appellant was confined in jail, that since the appeal in this case was perfected the appellant has died.
It is therefore ordered that the appeal be and the same is abated.
Appeal abated.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.